Exhibit 4

USWGO
QANON // DRAIN THE SWAMP
MAKE AMERICA GREAT AGAIN

 

UNITED STATES DISTRICT COURT CASE NO. 1:13-CR-435-1
CIVIL CASE NO. 1:17-CV-1036
MIDDLE DISTRICT OF NORTH CAROLINA

Exhibit in attachment to “PETITIONER’S AND CRIMINAL DEFENDANT’S
MOTION TO CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e) (Doc. #215) -- MOTION AND BRIEF / MEMORANDUM OF LAW IN
SUPPORT OF “PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE RULE 10(e)”
(Doc. #215)”

Case 1:123-cr-00435-TDS Document 216-4 Filed 11/08/19 Pane 1 of 3
In the United States District Court
For the Middle District of North Carolina

Brian David Hill,
Petitioner/Defendant
Criminal Action No. 1:13-CR-435-1
Ve
Civil Action No. 1:17-CV-1036
United States of America,

Respondent/Plaintiff

Nem age” Neue” ee” Se” ee! “eee” “Nee” ee” See”

DECLARATION OF KENNETH FORINASH IN SUPPORT OF
“PETITIONER’S AND CRIMINAL DEFENDANT’S MOTION TO
CORRECT OR MODIFY THE RECORD PURUANT TO APPELLATE
RULE 10(e)”

I, Kenneth Forinash, declare pursuant to Title 28 U.S.C. § 1746 and subject to the

penalties of perjury, that the following is true and correct:

I was at the hearing on September 12, 2019, at the Winston-Salem Federal
Courthouse, Courtroom 2, and had been present at that hearing while Brian David
Hili had been present with Renorda Pryor (Attorney) for the case of the Supervised

Release Violation.

I had remembered things that were mentioned verbally at the hearing that had not
been inside of the transcript file “09-12-19 USA v. Brian D. HII. pdf’ produced by
Court Reporter named Briana Bell. I had concerns about this and had produced this

federal affidavit on what I believed was omitted on the record by error.

Case 1:123-cr-00435-TDS Document 216-4 Filed 11/08/19 Pane ? of 3
This is what I believe was omitted from the Transcript that should have been part
of that transcript:
Brian’s attorney, Renorda Pryor, asked Officer Robert Jones if Brian was obscene,

and his answer was that he was not.

She asked the officer what Brian had in his backpack and he said he had a camera,

a watch and clothes.

When Mr. Ramaswamy questioned Roberta Hill he mentioned that she may have

gotten the information about Carbon Monoxide exposure from Wikipedia.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on November 6, 2019.
Respectfully submitted,

Signed

Kenneth R. Forinash, TSgt, USAF, Ret

Case 1:123-cr-00435-TDS Document 216-4 Filed 11/08/19 Pane 2 of 3
